Case: 1:16-cv-08637 Document #: 3962-44 Filed: 10/30/20 Page 1 of 2 PageID #:266562




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST              Case No.: 1:16-cv-08637
LITIGATION
                                             The Honorable Thomas M. Durkin

This Document Relates To:                    Magistrate Judge Jeffrey T. Gilbert
Direct Purchaser Actions
                                             PUBLIC REDACTED VERSION




      EXPERT REPORT OF COLIN A. CARTER, PH.D., IN SUPPORT OF DIRECT
        PURCHASER PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION




943732.1
Case: 1:16-cv-08637 Document #: 3962-44 Filed: 10/30/20 Page 2 of 2 PageID #:266563




          FILED UNDER SEAL

    MOTION FOR LEAVE TO FILE UNDER SEAL PENDING
